                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                    CIVIL ACTION NO. 1:20-CV-00166-GCM-DCK
SHANTEL LYNN EMORY,

               Plaintiff,

   v.                                                          ORDER

ANDREW M. SAUL,

               Defendant.


        THIS MATTER is before the Court on the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) (ECF Doc. 13). The M&R was entered on April 2, 2021. The

Federal Rules of Civil Procedure allow parties fourteen days to file specific written objections to

a Magistrate Judge’s proposed findings and recommendations. Fed. R. Civ. P. 72(b)(2). By

copy of the M&R, each party was advised of the right to file written objections. No objections

were filed by either party as of the date of this Order. After a careful review of the record, and

finding no error, the Court hereby ADOPTS and APPROVES the findings and

recommendations set forth in the M&R (ECF Doc. 13).

        IT IS THEREFORE ORDERED that Plaintiff’s Motion to Dismiss (ECF Doc. 12),

which was filed pursuant to Rule 41(a)(2), is GRANTED, and this case is DISMISSED WITH

PREJUDICE.

        SO ORDERED.
                                              Signed: June 23, 2021
